37 F.3d 1495NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Otis Lynn SHORT, Petitioner Appellant,v.Michael E. BUMGARNER;  Attorney General of North Carolina,Respondents Appellees.
No. 93-6704.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided Oct. 12, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Shelby.  Richard L. Voorhees, Chief District Judge.  (CA-92-92-4)
Otis Lynn Short, Appellant Pro Se.
Clarence Joe DelForge, III, Office of the Attorney General of North Carolina, Raleigh, NC, for Appellees.
W.D.N.C.
DISMISSED.
Before WIDENER and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, although we grant Appellant's application to proceed in forma pauperis, we deny a certificate of probable cause to appeal and dismiss the appeal.*  Short v. Bumgarner, No. CA-92-92-4 (W.D.N.C. June 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The district court held that all of Short's claims were barred by the retroactivity rule in  Teague v. Lane, 489 U.S. 288 (1988), and that they were meritless.  We affirm on the reasoning of the district court to the extent that it found that, on the merits, Short was not entitled to relief